LARSEN, Justice,
concurring.
I join in the majority opinion and take this opportunity to respond to Mr. Justice Nix’s dissent. Mr. Justice Nix attempts to buttress his weak legal arguments with certain facts contained in a letter dated March 12, 1980, from the Pennsylvania Department of Justice, wherein the Justice Department stated that they estimated their financial exposure as a result of the Gibson case would be $68,000,000. (Footnote 10 of Dissenting Opinion).
This letter is not part of the record and the figure of $68,000,000 is unsubstantiated and unsupported by any evidence whatsoever. Obviously this figure is being ‘thrown-about’ solely for the purpose of scaring the uninitiated.
For fantasy’s sake, assume the $68,000,000 is a legitimate figure. If the Commonwealth or any other person or entity is creating that much havoc and carnage (broken bones and death) on the citizens of Pennsylvania, through intentional *105and negligent conduct, then that wrongdoer should be answerable for damages in a court a law to those injured Pennsylvania citizens. Unless there is accountability, there will be no incentive on the part of the Commonwealth to comport itself as a responsible citizen. As I stated in my Concurring Opinion in Mayle v. Pennsylvania Department of Highways, 479 Pa. 384, 388 A.2d 709 (1978), “ . . . I can think of no greater function or more honorable pursuit than for the sovereign (Commonwealth of Pennsylvania) to care for those whom it has injured or maimed.”